Case 3:18-cv-00352-AJB-AHG Document 106 Filed 04/22/21 PageID.2946 Page 1 of 6




    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9                   SOUTHERN DISTRICT OF CALIFORNIA
   10 In re OBALON THERAPEUTICS,           )   Master File No. 3:18-cv-00352-AJB-AHG
                                           )
   11 INC. SECURITIES LITIGATION           )   CLASS ACTION
                                           )
   12                                      )   FINAL JUDGMENT AND ORDER OF
                                           )
   13 This Document Relates To:            )
                                               DISMISSAL WITH PREJUDICE
             ALL ACTIONS.                  )
   14                                      )
                                           )
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 3:18-cv-00352-AJB-AHG Document 106 Filed 04/22/21 PageID.2947 Page 2 of 6




    1         This matter came before the Court pursuant to the Order Preliminarily
    2 Approving Settlement and Providing for Notice (“Order”) dated January 7, 2021, on
    3 the application of the parties for approval of the Settlement set forth in the
    4 Stipulation and Agreement of Class Action Settlement dated August 17, 2020 (the
    5 “Stipulation”). Due and adequate notice having been given to the Class as required
    6 in said Order, and the Court having considered all papers filed and proceedings had
    7 herein and otherwise being fully informed in the premises and good cause appearing
    8 therefore, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
    9         1.    This Judgment incorporates by reference the definitions in the
   10 Stipulation, and all terms used herein shall have the same meanings as set forth in
   11 the Stipulation, unless otherwise set forth herein.
   12         2.    This Court has jurisdiction over the subject matter of the Litigation and
   13 over all parties to the Litigation, including all members of the Class.
   14         3.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court
   15 hereby affirms its determinations in the Order and finally certifies for purposes of
   16 settlement only a Class defined as all Persons who purchased Obalon common stock
   17 between October 6, 2016 and May 11, 2018, inclusive, excluding Defendants,
   18 directors and officers of Obalon, and their families and affiliates and any defendant
   19 previously named as a defendant in this Litigation. Also excluded are those Persons
   20 who timely and validly requested exclusion from the Class pursuant to the Notice,
   21 of which there are none.
   22         4.    Pursuant to Federal Rule of Civil Procedure 23, the Court hereby
   23 approves the Settlement set forth in the Stipulation and finds that:
   24               (a)    said Stipulation and the Settlement contained therein, are, in all
   25 respects, fair, reasonable, and adequate and in the best interest of the Class;
   26               (b)    there was no collusion in connection with the Stipulation;
   27               (c)    the Stipulation was the product of informed, arm’s-length
   28 negotiations among competent, able counsel; and

                                                -1-                 3:18-cv-00352-AJB-AHG
Case 3:18-cv-00352-AJB-AHG Document 106 Filed 04/22/21 PageID.2948 Page 3 of 6




    1               (d)    the record is sufficiently developed to have enabled the Lead
    2 Plaintiff and the Defendants to have adequately evaluated and considered their
    3 positions.
    4         5.    Accordingly, the Court authorizes and directs implementation and
    5 performance of all the terms and provisions of the Stipulation, as well as the terms
    6 and provisions hereof. Except as to any individual claim of those Persons who have
    7 validly and timely requested exclusion from the Class, of which there are none, the
    8 Court hereby dismisses the Litigation and all Released Claims of the Class with
    9 prejudice. The Settling Parties are to bear their own costs, except as and to the extent
   10 provided in the Stipulation and herein.
   11         6.    Upon the Effective Date, and as provided in the Stipulation, Lead
   12 Plaintiff shall, and each of the Class Members shall be deemed to have, and by
   13 operation of this Judgment shall have, fully, finally, and forever released,
   14 relinquished, and discharged against the Released Defendant Parties (whether or not
   15 such Class Member executes and delivers the Proof of Claim and Release form) any
   16 and all Released Claims (including, without limitation, Unknown Claims). Claims
   17 to enforce the terms of the Stipulation are not released. The Settling Parties
   18 acknowledge, and the Class Members shall be deemed by operation of law to
   19 acknowledge that the waiver of Unknown Claims, and of the provisions, rights and
   20 benefits of Section 1542 of the California Civil Code, was bargained for and is a key
   21 element of the Settlement of which the release in this paragraph is a part.
   22         7.    Upon the Effective Date, and as provided in the Stipulation, Lead
   23 Plaintiff and each of the Class Members and anyone claiming through or on behalf
   24 of them, shall be permanently barred and enjoined from the commencement,
   25 assertion, institution, maintenance, prosecution, or enforcement against any
   26 Released Defendant Parties of any action or other proceeding in any court of law or
   27 equity, arbitration tribunal, administrative forum, or forum of any kind, asserting any
   28 of the Released Claims.

                                                -2-                 3:18-cv-00352-AJB-AHG
Case 3:18-cv-00352-AJB-AHG Document 106 Filed 04/22/21 PageID.2949 Page 4 of 6




    1        8.     Upon the Effective Date, and as provided in the Stipulation, Defendants
    2 and any defendant previously named as a defendant in this Litigation, including the
    3 Underwriter Defendants, shall be deemed to have, and by operation of this Judgment
    4 shall have, fully, finally, and forever released, relinquished, and discharged Lead
    5 Plaintiff, each and all of the Class Members, and Lead Counsel from all Released
    6 Defendant Claims (including, without limitation, Unknown Claims). Claims to
    7 enforce the terms of the Stipulation are not released.
    8        9.     The Notice of Pendency and Proposed Settlement of Class Action given
    9 to the Class was the best notice practicable under the circumstances, including the
   10 individual notice to all members of the Class who could be identified through
   11 reasonable effort.    Said notice provided the best notice practicable under the
   12 circumstances of those proceedings and of the matters set forth therein, including
   13 the proposed Settlement set forth in the Stipulation, to all Persons entitled to such
   14 notice, and said notice fully satisfied the requirements of Federal Rule of Civil
   15 Procedure 23, the requirements of due process, and any other applicable law,
   16 including the Private Securities Litigation Reform Act of 1995.
   17        10.    Any Plan of Allocation submitted by Lead Counsel or any order entered
   18 regarding any attorneys’ fee and expense application shall in no way disturb or affect
   19 this Final Judgment and shall be considered separate from this Final Judgment.
   20        11.    Neither the Stipulation nor the Settlement contained therein, nor any
   21 negotiations, discussions, proceedings or act performed or document executed
   22 pursuant to or in furtherance of the Stipulation or the Settlement: (a) is or may be
   23 deemed to be or may be used as an admission of, or evidence of, the validity of any
   24 Released Claims, or of any wrongdoing or liability of Defendants; or (b) is or may
   25 be deemed to be or may be used as an admission of, or evidence of, any fault or
   26 omission of any of the Defendants in any civil, criminal or administrative proceeding
   27 in any court, administrative agency or other tribunal. The Released Defendant
   28 Parties, Lead Plaintiff, Class Members, and Lead Counsel may file the Stipulation

                                               -3-                 3:18-cv-00352-AJB-AHG
Case 3:18-cv-00352-AJB-AHG Document 106 Filed 04/22/21 PageID.2950 Page 5 of 6




    1 and/or this Judgment in any action that may be brought against them in order to
    2 support a defense or counterclaim based on principles of res judicata, collateral
    3 estoppel, release, good faith settlement, judgment bar or reduction or any other
    4 theory of claim preclusion or issue preclusion or similar defense or counterclaim, or
    5 in connection with any proceeding to enforce the terms of the Stipulation.
    6         12.    Without affecting the finality of this Judgment in any way, this Court
    7 hereby retains continuing jurisdiction over: (a) implementation of this Settlement
    8 and any award or distribution of the Settlement Fund, including interest earned
    9 thereon; (b) disposition of the Settlement Fund; (c) hearing and determining
   10 applications for attorneys’ fees, expenses, and interest in the Litigation; and (d) all
   11 parties herein for the purpose of construing, enforcing, and administering the
   12 Stipulation.
   13         13.    The Court finds that during the course of the Litigation, the Settling
   14 Parties and their respective counsel at all times complied with the requirements of
   15 Federal Rule of Civil Procedure 11.
   16         14.    In the event that the Settlement does not become effective in accordance
   17 with the terms of the Stipulation, or the Effective Date does not occur, or in the event
   18 that the Settlement Fund, or any portion thereof, is returned to the Defendants’
   19 insurers, then this Judgment shall be rendered null and void to the extent provided
   20 by and in accordance with the Stipulation and shall be vacated and, in such event,
   21 all orders entered and releases delivered in connection herewith shall be null and
   22 void to the extent provided by and in accordance with the Stipulation.
   23         15.    Without further order of the Court, the Settling Parties may agree to
   24 reasonable extensions of time to carry out any of the provisions of the Stipulation.
   25
   26
   27
   28

                                                -4-                 3:18-cv-00352-AJB-AHG
Case 3:18-cv-00352-AJB-AHG Document 106 Filed 04/22/21 PageID.2951 Page 6 of 6




    1          16.   The Court directs immediate entry of this Judgment by the Clerk of the
    2 Court.
    3          IT IS SO ORDERED.
    4 Dated: April 22, 2021
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -5-                3:18-cv-00352-AJB-AHG
